DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on January 14, 2019. 
This office action is in response to Amendments and/or Remarks filed on July 18, 2022. In the current Amendment, claims 1, 11, and 20 are amended. No claims are cancelled. Claims 1-20 are pending.
In response to amendments and or remarks filed on July 18, 2022, the 35 U.S.C. 101 claim rejections made in the previous office action has been withdrawn.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on May 23, 2022 was filed after the mailing date of the final rejection on March 7, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3, 6, 9, 10, 11, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (“Exploring Personalized Command Recommendations based on Information Found in Web Documentation”) in view of Jin et al. (“Task-Oriented Web User Modeling for Recommendation”)

Regarding Claim 1, 
Khan teaches: 
A computer-implemented method for automatically recommending workflows for software-based tasks, the method comprising: (Page 225: “In this work, we propose an alternative approach to personalized command recommendations that uses command-to-task mappings mined from online documentation. Specifically, our approach uses QueryFeature Graphs (QF-Graphs) [13], a technique that maps common web search queries to collections of interface elements referenced in the resulting online documentation. Within the context of the GNU Image Manipulation Program (GIMP), we illustrate how our prototype recommender system uses a QF-Graph as an automatically generated plan library.” teaches a method for automatically recommending a set of commands (workflows) for GIMP (software based task); Page 232: “An Intel Core i7 desktop with 8 GB of RAM and Microsoft Windows 7 was used for the experiment. The system was connected to a 22’’ LCD monitor with a 1920x1080 resolution. The experiment software recorded all timing and selection data.” teaches a computer based implementation)

applying a first set of commands associated with a target user to a trained machine-learning model to determine a target distribution of weights applied to a set of tasks, (Page 227: 
    PNG
    media_image1.png
    450
    627
    media_image1.png
    Greyscale

teaches determining a distribution of weights for tasks and their respective commands by using a QF-graph (machine learning model))

performing one or more processing operations that select a first training item from at least two training items based on a comparison between the target distribution and at least two different distributions of weights for the at least two training items, wherein the first training item comprises a sequence of commands for performing a particular task; (Page 228: “To generate personalized, contextually relevant command recommendations, QFRecs uses the cleaned QF-graph as an automatically generated plan library. Based on a user’s last x command selections (i.e., the history size), QFRecs “activates” the corresponding nodes in the graph (i.e., the recently used features/commands)… After the the user’s last x commands are activiated, QFRecs “activites” possible task (query) nodes based on their connection weights. This step amounts to estimating which of the tasks in the graph are most likely to be the user’s current task. Using these estimations, QFRecs then “activates” other relevant commands for those candidate tasks.” and Page 228: “This process is illustrated in Figure 2. In this example, the history is size 2 and the last two observed commands are “Blur/Sharpen” and “feather”. QFRecs first finds the set of tasks that are strongly associated those two features (see the left-hand nodes in Figure 2 a) using the edge weights in Table 1. In the next step, QFRecs uses those strongly associated tasks to isolate other features (see the right-hand nodes in Figure 2 b) associated with those tasks. These features are then ranked according to the summed weights of all of their associated tasks activated in the previous step, enabling the system to recommend the top k features.” teaches selecting a set of recommended commands (first training item) from a plurality of commands (at least two training items) based on a comparison on the connection weights of nodes in the QF-graph (comparison between distributions of weights), the set of recommended commands comprises a sequence of commands because the commands are ranked by weight into a set of commands that are recommended to the user)

generating a recommendation that specifies the first training item; (Page 228: “In the next step, QFRecs uses those strongly associated tasks to isolate other features (see the right-hand nodes in Figure 2 b) associated with those tasks. These features are then ranked according to the summed weights of all of their associated tasks activated in the previous step, enabling the system to recommend the top k features.” teaches recommending a set of top k commands (first training item) to the user)

and transmitting the recommendation to a user to assist the user in performing the particular task. (Page 228: “After the the user’s last x commands are activiated, QFRecs “activites” possible task (query) nodes based on their connection weights. This step amounts to estimating which of the tasks in the graph are most likely to be the user’s current task. Using these estimations, QFRecs then “activates” other relevant commands for those candidate tasks.” teaches providing recommendations of relevant commands for a user’s current task)

Khan does not appear to explicitly teach: 
and wherein, during training, one or more distributions of weights are applied to the set of tasks based on patterns occurring in one or more sets of commands associated with one or more users to generate the trained machine-learning model;

However, Jin teaches: 
and wherein, during training, one or more distributions of weights are applied to the set of tasks based on patterns occurring in one or more sets of commands associated with one or more users to generate the trained machine-learning model; (Page 110, Section 2: “In [9], we introduced a general and flexible approach for Web usage mining based on Probabilistic Latent Semantic Analysis (PLSA). Here we employ the PLSA framework to quantitatively characterize users’ navigational tasks, as well as the relationships between these tasks and Web pages or users.” teaches using a probabilistic latent semantic analysis algorithm (machine learning model) to quantitively characterize a user’s task; Page 112: 

    PNG
    media_image2.png
    539
    943
    media_image2.png
    Greyscale

teaches training the PLSA algorithm by applying a probability distribution (one or more distributions of weights) to a set of tasks and that the distributions of weights are applied based on a sequence (occurring patterns))

Khan and Jin are analogous art because they are both directed to learning a user’s task from a user’s usage patterns. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Probabilistic Latent Semantic Analysis of Jin to derive tasks from the commands used to create Khan’s QF graph, with a motivation to track task transitions and modality shifts within (or across) user sessions, and to generate task-level navigational patterns so that the accuracy of recommendations are improved (Jin, Abstract). 

Regarding Claim 3, 
The combination of Khan and Jin teaches The method of claim 1,
Khan further teaches:  
further comprising applying at least two different sets of commands to the trained machine-learning model to generate the at least two different distributions of weights. (Page 227

    PNG
    media_image1.png
    450
    627
    media_image1.png
    Greyscale

teaches that a plurality of commands are used to generate weights)

Regarding Claim 6, 
The combination of Khan and Jin teaches The method of claim 1, 
Khan further teaches: 
wherein performing the one or more processing operations comprises: comparing the weights included in the target distribution to a plurality of average weights associated with the at least two different distributions to determine a target task included in the set of tasks having a higher weight difference than any other task included in the set of tasks; (Page 228: “After the the user’s last x commands are activiated, QFRecs “activites” possible task (query) nodes based on their connection weights. This step amounts to estimating which of the tasks in the graph are most likely to be the user’s current task.” and “This process is illustrated in Figure 2. In this example, the history is size 2 and the last two observed commands are “Blur/Sharpen” and “feather”. QFRecs first finds the set of tasks that are strongly associated those two features (see the left-hand nodes in Figure 2 a) using the edge weights in Table 1. In the next step, QFRecs uses those strongly associated tasks to isolate other features (see the right-hand nodes in Figure 2 b) associated with those tasks. These features are then ranked according to the summed weights of all of their associated tasks activated in the previous step, enabling the system to recommend the top k features.” teaches comparing the weights of the user’s current commands to other weights to determine a feature that relates to the user’s current task (target taks), where the feature is ranked by their summed weight and only the top k features are selected)
and determining that a primary task associated with the first training item is equal to the target task. (Page 228: “After the the user’s last x commands are activiated, QFRecs “activites” possible task (query) nodes based on their connection weights. This step amounts to estimating which of the tasks in the graph are most likely to be the user’s current task.” teaches determining if the tasks in the graph associated with the command recommendation (training item) should be associated with the user’s current task (target task))

Regarding Claim 9, 
The combination of Khan and Jin teaches The method of claim 1, 
Khan further teaches: 
wherein the first training item comprises a video, a document, a tutorial, or a website. (Page 225: “In this work, we propose an alternative approach to personalized command recommendations that uses command-to-task mappings mined from online documentation.” and “Our results suggest that web documentation can be leveraged to generate recommendations for commands that are relevant to the task at hand.” teaches that the recommended command (training item) is obtained from web documentation (a web site))

Regarding Claim 10, 
The combination of Khan and Jin teaches The method of claim 1, 

Khan further teaches: 
wherein the particular task is included in the set of tasks (Page 228: “This process is illustrated in Figure 2. In this example, the history is size 2 and the last two observed commands are “Blur/Sharpen” and “feather”. QFRecs first finds the set of tasks that are strongly associated those two features (see the left-hand nodes in Figure 2 a) using the edge weights in Table 1.” teaches that tasks associated with the user’s command history is available within the total set of tasks within the QFRecs system)

Regarding Claim 11, 
This claim recites One or more non-transitory computer readable media…, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to those of claim 1, thus is rejected by the same rationale applied against claim 1.

Regarding Claim 16, 
This claim recites The one or more non-transitory computer readable media of claim 11, which performs a plurality of operations as recited by the method of claim 6, and has limitations that are similar to those of claim 6, thus is rejected by the same rationale applied against claim 6.

Regarding Claim 18, 
The combination of Khan and Jin teaches The one or more non-transitory computer readable media of claim 11, 
Khan further teaches: 
wherein the first set of commands associated with the target user includes at least two subsets of commands, wherein each subset of commands is associated with a different session associated with a different discrete portion of work.  (Page 227, Fig. 2 teaches that a set of commands associated with the user includes subsets such as blur/sharpen, blend, feather, add layer mask, and color balance; Page 228: “To generate personalized, contextually relevant command recommendations, QFRecs uses the cleaned QF-graph as an automatically generated plan library. Based on a user’s last x command selections (i.e., the history size), QFRecs “activates” the corresponding nodes in the graph (i.e., the recently used features/commands). Our system currently uses the last 5 distinct observed commands for this initial activiation phase, however, this history size is a configurable parameter. Larger history sizes will mean recommendations tailored more to the user’s overall usage than their current context.” teaches that QFRecs can use a variable number of commands for a history size for a user, therefore user commands can have multiple different contexts, thus users have different sessions associated with different work (different context of commands))

Regarding Claim 20, 
This claim recites A system…, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to those of claim 1, thus is rejected by the same rationale applied against claim 1.

Claims 2, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Jin, further in view of Yan et al. (“A Biterm Topic Model for Short Texts”)
Regarding Claim 2, 
The combination of Khan and Jin teaches The method of claim 1, 
The combination of Khan and Jin does not appear to explicitly teach:
further comprising performing one or more bi-term topic modeling operations based on different sets of commands to generate the trained machine-learning model.

However, Yan teaches: 
further comprising performing one or more bi-term topic modeling operations based on different sets of commands to generate the trained machine-learning model. (Page 1445: “In this paper, we propose a novel way for modeling topics in short texts, referred as biterm topic model (BTM). Specifically, in BTM we learn the topics by directly modeling the generation of word co-occurrence patterns (i.e. biterms) in the whole corpus.” teaches performing bi-term topic modeling on short-texts to generate the biterm topic model)

Khan, Jin, and Yan are analogous art because they are directed to creating machine learning models. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yan’s bi-term topic modeling to generate topics from the received commands of Khan’s/Jin system for command recommendation with a motivation to “…uses the aggregated patterns in the whole corpus for learning topics to solve the problem of sparse word co-occurrence patterns at document-level” (Yan, Page 1445).

Regarding Claim 12,
The combination of Khan and Jin teaches The one or more non-transitory computer readable media of claim 11, 
The combination of Khan and Jin does not appear to explicitly teach: 
further comprising performing one or more topic modeling operations based on different sets of commands to generate the trained machine-learning model.

However, Yan teaches:  
further comprising performing one or more topic modeling operations based on different sets of commands to generate the trained machine-learning model. (Page 1445: “In this paper, we propose a novel way for modeling topics in short texts, referred as biterm topic model (BTM). Specifically, in BTM we learn the topics by directly modeling the generation of word co-occurrence patterns (i.e. biterms) in the whole corpus.” teaches performing bi-term topic modeling on short-texts to generate the bi-term topic model (trained machine learning model))

The combination of claim 2 has already incorporated the bi-term topic model, therefore already incorporating the details of the topic modeling operation required by claim 12. 

Regarding Claim 13, 
The combination of Khan and Jin teaches The one or more non-transitory computer readable media of claim 11, 
The combination of Khan and Jin does not appear to explicitly teach:
further comprising performing one or more bi-term topic modeling operations based on different sets of commands to generate the trained machine-learning model and the at least two different distributions of weights. 

However, Yan teaches: 
further comprising performing one or more bi-term topic modeling operations based on different sets of commands to generate the trained machine-learning model and the at least two different distributions of weights. (Page 1445: “In this paper, we propose a novel way for modeling topics in short texts, referred as biterm topic model (BTM). Specifically, in BTM we learn the topics by directly modeling the generation of word co-occurrence patterns (i.e. biterms) in the whole corpus.” teaches performing bi-term topic modeling on short-texts to generate the biterm topic model; Page 1448: “Finally, with the counters of the topic assignments of biterm and word occurrences, we can easily estimate the topic-word distributions φ and global topic distribution θ as:

    PNG
    media_image3.png
    112
    453
    media_image3.png
    Greyscale
”
teaches that bi-term topic modeling generates two different distributions of weights, the topic-word distributions φ and global topic distribution θ)
The combination of claim 2 has already incorporated the bi-term topic model, therefore already incorporating the details of the bi-term topic modeling operation required by claim 13. 

Claims 4, 5, 7, 8, 14, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Jin, further in view of Li et al. (“Design and Evaluation of a Command Recommendation System for Software Applications”)

Regarding Claim 4, 
The combination of Khan and Jin teaches The method of claim 1, 
The combination of Khan and Jin does not appear to explicitly teach: 
wherein performing the one or more processing operations comprises:
comparing either directly or indirectly the at least two different distributions and the target distribution to compute at least two similarity scores, wherein each similarity score is associated with a different training item included in the at least two training items; and
determining the first training item from the at least two training items based on the at least two similarity scores and a similarity criterion.
However, Li teaches: 
wherein performing the one or more processing operations comprises:
comparing either directly or indirectly the at least two different distributions and the target distribution to compute at least two similarity scores, wherein each similarity score is associated with a different training item included in a plurality of training items; and (Page 11: “Rather than matching users based on their command usage, our item-based collaborative filtering algorithm matches the active user’s commands to similar commands. The steps of the algorithms are described below. Defining User Vectors. We first define a vector Vi for each command ci in the n dimensional user-space. Similar to user-based approach, each cell, Vi(j), contains the cf-iuf value for each user uj. Build a Command-to-Command Similarity Matrix. Next, we generate a command to-command similarity matrix, M. Mik is defined for each pair of commands i and k as: Mik = cos(Vi, Vk)… For the active user, uj, we create an “active list” L, which contains all of the commands that the active user has used. Lj = {ci|c fi j > 0}… Next, we define a similarity score, si, for each command ci which is not in the active user’s active list: si = average(Mik, ∀ck ∈ L).” teaches comparing each command vector’s cf-iuf value to compute similarity scores, with each similarity score being associate with a different command (training item); Page 9: “With those two metrics we can compute the cf-iuf as: c f-iufi j = c fi j · iufi j. A high weight in c f-iuf is obtained when a command is used frequently by a particular user, but is used by a relatively small portion of the overall population.” teaches that the cf-iuf value is a distribution of weight)
determining the first training item from the plurality of training items based on the at least two similarity scores and a similarity criterion. (Page 11: “The last step is to sort the unused commands by their similarity scores si, and to provide the top N commands in the user’s recommendation list.” teaches determining if the command (training item) from the plurality of commands is showed to the user based on the similarity scores and a top N similarity criterion)
Khan, Jin, and Li are analogous art because they are directed to providing recommendations to users. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Li’s similarity scores to calculate differences in the weight/probability distributions of the commands of Khan/Jin with a motivation to “…support the delivery of short-term contextual recommendations in addition to traditional “long-term” global recommendations” (Li, Page 3).

Regarding Claim 5, 
The combination of Khan and Jin teaches The method of claim 1, 
Khan further teaches: 
wherein performing the one or more processing operations comprises: performing one or more comparison operations between the weights included in the target distribution to identify a target task associated with a highest weight; (Page 228: “After the the user’s last x commands are activiated, QFRecs “activites” possible task (query) nodes based on their connection weights. This step amounts to estimating which of the tasks in the graph are most likely to be the user’s current task.” and “This process is illustrated in Figure 2. In this example, the history is size 2 and the last two observed commands are “Blur/Sharpen” and “feather”. QFRecs first finds the set of tasks that are strongly associated those two features (see the left-hand nodes in Figure 2 a) using the edge weights in Table 1. In the next step, QFRecs uses those strongly associated tasks to isolate other features (see the right-hand nodes in Figure 2 b) associated with those tasks. These features are then ranked according to the summed weights of all of their associated tasks activated in the previous step, enabling the system to recommend the top k features.” teaches comparing the edge weights and ranking features according to their weights to determine k tasks that are associated with the highest weights)

The combination of Khan and Jin does not appear to explicitly teach: 
performing one or more filtering operations on the at least two different distributions based on the target task to determine a first distribution; and 
determining that the first distribution is associated with the first training item.

However, Li teaches: 
performing one or more filtering operations on the at least two different distributions based on the target task to determine a first distribution; and (Page 9: “Based on above considerations, we choose to focus on memory-based collaborative filtering techniques. The two most common such techniques are user-based [Resnick et al. 1994] and item-based [Sarwar et al. 2001] algorithms” teaches using user-based and item-based filtering algorithms; Page 10: “For user-based collaborative filtering we require a method to measure the similarity between two users. A common approach for doing this is to first define a representative vector for each user, and then compare the vectors. Our method is to define the command vector Vj such that each cell, Vj(i), contains the cf-iuf value for each command ci, and use these vectors to compute user similarity” teaches that user-based collaborative filtering determines a distribution of cf-iuf values (weights) for the command; Page 11: “Rather than matching users based on their command usage, our item-based collaborative filtering algorithm matches the active user’s commands to similar commands. The steps of the algorithms are described below. Defining User Vectors. We first define a vector Vi for each command ci in the n dimensional user-space. Similar to user-based approach, each cell, Vi(j), contains the cf-iuf value for each user uj.” teaches that item-based collaborative filtering also determines a distribution of cf-iuf values (weights) for the command)
determining that the first distribution is associated with the first training item. (Page 11: “. Next, we generate a command to-command similarity matrix, M. Mik is defined for each pair of commands i and k as: Mik = cos(Vi, Vk)…. For the active user, uj, we create an “active list” L, which contains all of the commands that the active user has used. Lj = {ci|c fi j > 0}…. Next, we define a similarity score, si, for each command ci which is not in the active user’s active list: si = average(Mik, ∀ck ∈ L)…. The last step is to sort the unused commands by their similarity scores si, and to provide the top N commands in the user’s recommendation list.” teaches determining that the cf-iuf weight distribution can be associated with a recommended command (training item))
Khan, Jin, and Li are analogous art because they are directed to providing recommendations to users. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Li’s collaborative filtering algorithm with the weight/probability distributions of the commands of Khan/Jin with a motivation to “…support the delivery of short-term contextual recommendations in addition to traditional “long-term” global recommendations” (Li, Page 3).

Regarding Claim 7, 
The combination of Khan and Jin teaches The method of claim 1, 
The combination of Khan and Jin does not appear to explicitly teach:
wherein generating the recommendation comprises: determining that a first popularity score associated with the first training item is greater than a second popularity score associated with a second training item; and
adding the first training item but not the second training item to a list associated with the recommendation.

However, Li teaches: 
wherein generating the recommendation comprises: determining that a first popularity score associated with the first training item is greater than a second popularity score associated with a second training item; and (Page 11: “The last step is to sort the unused commands by their similarity scores si, and to provide the top N commands in the user’s recommendation list.” teaches comparing the command’s (training item) similarity score (popularity score) and determining if one is greater than the other by sorting them )
adding the first training item but not the second training item to a list associated with the recommendation. (Page 11: “The last step is to sort the unused commands by their similarity scores si, and to provide the top N commands in the user’s recommendation list.” teaches adding only the top N commands to a list, based on their similarity score)
The combination of claim 4 has already incorporated the similarity scores, therefore already incorporating the details of the popularity scores required by claim 7. 

Regarding Claim 8, 
The combination of Khan and Jin teaches The method of claim 1, 
The combination of Khan and Jin does not appear to expliclty teach: 
wherein the first set of commands includes both a first command associated with a first software application and a second command associated with a second software application

However, Li teaches: 
wherein the first set of commands includes both a first command associated with a first software application and a second command associated with a second software application. (Page 6, Section 3: “While our work is implemented within AutoCAD, the concepts map to any software where command awareness may be an issue, and its usage varies across users.” teaches that the command recommendation algorithm can be applied to any software application, therefore a user’s command usage (first set of commands) can include commands from any software application)

Khan, Jin, and Li are analogous art because they are directed to providing recommendations to users. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Li’s command recommendation applied to multiple software applications with the command recommendation system of Khan/Jin with a motivation to generate personalized recommendations of commands to a target user that is generalized to work with commands from multiple software applications (Li, Page 6).

Regarding Claim 14, 
This claim recites The one or more non-transitory computer readable media of claim 11, which performs a plurality of operations as recited by the method of claim 4, and has limitations that are similar to those of claim 4, thus is rejected by the same rationale applied against claim 4.

Regarding Claim 15, 
This claim recites The one or more non-transitory computer readable media of claim 11, which performs a plurality of operations as recited by the method of claim 5, and has limitations that are similar to those of claim 5, thus is rejected by the same rationale applied against claim 5.

Regarding Claim 17, 
The combination of Khan and Jin teaches The one or more non-transitory computer readable media of claim 11, 
The combination of Khan and Jin does not appear to explicitly teach:
wherein generating the recommendation comprises performing one or more ranking operations on the first training item and at least one other training item based on a popularity metric.

However, Li teaches: 
wherein generating the recommendation comprises performing one or more ranking operations on the first training item and at least one other training item based on a popularity metric. (Page 11: “The last step is to sort the unused commands by their similarity scores si, and to provide the top N commands in the user’s recommendation list.” teaches sorting (ranking) the commands (training item) by their similarity score (popularity metric))
The combination of claim 4 has already incorporated the similarity scores, therefore already incorporating the details of the popularity metric required by claim 17.

Regarding Claim 19, 
The combination of Khan and Jin teaches The one or more non-transitory computer readable media of claim 11, 
The combination of Khan and Jin does not appear to explicitly teach:
wherein the particular task is not included in the set of tasks.

However, Li teaches:
wherein the particular task is not included in the set of tasks. (Page 12: “In addition to testing our user-based and item-based collaborative filtering algorithms, we also implemented and evaluated Linton’s algorithm [Linton and Schaefer 2000]. The algorithm suggests the top commands, as averaged across the whole user population, that a user has not used.” teaches that the specific task is not associated with the set of tasks because the Linton algorithm generates recommendations for a task from the entire user population, not the specific user. Therefore, the recommended command for a specific task is generated from the set of tasks of the global user population that does not include the user’s specific task.)
Khan, Jin, and Li are analogous art because they are directed to providing recommendations to users. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Li’s command recommendation based on a Linton algorithm for the command recommendations of Khan/Jin with a motivation provide new command recommendations to a user.

Response to Arguments
Regarding Claim Rejections under 101: 
Applicant’s argument: 
“Finally, the amended claims are not directed towards mental processes because certain limitations recited in the claims cannot be performed in one's mind or using pen/paper. Instead, those limitations involve computer operations and the training of machine-learning computer models that necessarily have to be performed by computing devices. In this regard, the claims recite the steps of (i) applying a first set of commands associated with a target user to a trained machine-learning model to determine a target distribution of weights applied to a set of tasks, where, during training, one or more distributions of weights are applied to the set of tasks based on patterns occurring in one or more sets of commands associated with one or more users to generate the trained machine-learning model; and (ii) performing one or more processing operations that select a first training item from at least two training items based on a comparison between the target distribution and at least two different distributions of weights for the at least two training items. Again, Applicant submits that these steps cannot be performed in the human mind or by a human using pen and paper and necessarily involve computer operations related to training a machine- learning computer model.”
“Second, the amended claims recite limitations that integrate any purported abstract idea into a practical application. See 2019 Guidance, 54-55. In that regard, the claimed approach is directed towards the practical application of automating software-based tasks using a trained machine-learning model, where the machine- learning model is trained by applying distributions of weights to a set of tasks based on patterns found in sets of user commands.”

Response: 
Applicant’s arguments have been fully considered. The 35 U.S.C. claim rejection applied to independent claims 1, 11, and 20 have been withdrawn due to amendments to these claims. 

Regarding Claim Rejections under 102/103: 
Applicant’s argument: 
“Amended claim 1 further recites that, during training, one or more distributions of weights are applied to the set of tasks based on patterns occurring in one or more sets of commands associated with one or more users to generate the trained machine-learning model. None of the cited references teaches or suggests these limitations. Therefore, neither any single reference nor any combination of the cited references can teach or suggest each and every limitation of amended claim 1.”

Response: 
Applicant’s arguments have been fully considered but are not persuasive. The combination of Khan and Jin has been relied upon to teach claim 1. Specifically, Jin teaches the following (please see pages 3-7 of this office action for a detailed analysis of claim 1): 
Jin teaches: 
and wherein, during training, one or more distributions of weights are applied to the set of tasks based on patterns occurring in one or more sets of commands associated with one or more users to generate the trained machine-learning model; (Page 110, Section 2: “In [9], we introduced a general and flexible approach for Web usage mining based on Probabilistic Latent Semantic Analysis (PLSA). Here we employ the PLSA framework to quantitatively characterize users’ navigational tasks, as well as the relationships between these tasks and Web pages or users.” teaches using a probabilistic latent semantic analysis algorithm (machine learning model) to quantitively characterize a user’s task; Page 112: 

    PNG
    media_image2.png
    539
    943
    media_image2.png
    Greyscale

teaches training the PLSA algorithm by applying a probability distribution (one or more distributions of weights) to a set of tasks and that the distributions of weights are applied based on a sequence (occurring patterns))

Applicant’s argument: 
“Notably, nowhere does Khan explicitly disclose that the QF graph is a trained machine-learning model that maps different sets of commands to different weights applied to different tasks, where the trained machine-learning model is trained by applying weights to the tasks based on patterns found in user commands of different users, as the amended claim language now expressly recites. Khan is silent in this regard. In view of at least these distinctions, Applicant submits that Khan cannot be properly interpreted as teaching or suggesting the above limitations of amended claim 1.”

Response: 
Applicant’s arguments have been fully considered but are not persuasive. Applicant’s arguments are not commensurate with the limitations of claim 1. As mentioned above, Jin has been relied upon to teach the following limitation of claim 1 (please see pages 6-7 of this office action for more information): 
and wherein, during training, one or more distributions of weights are applied to the set of tasks based on patterns occurring in one or more sets of commands associated with one or more users to generate the trained machine-learning model

However, Khan teaches the following: 
applying a first set of commands associated with a target user to a trained machine-learning model to determine a target distribution of weights applied to a set of tasks, (Page 227: 
    PNG
    media_image1.png
    450
    627
    media_image1.png
    Greyscale

teaches determining a distribution of weights for tasks and their respective commands by using a QF-graph (machine learning model))

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144.  The examiner can normally be reached on Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.J.A./Examiner, Art Unit 2125             

                                                                                                                                                                                           /KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125